DETAILED ACTION
This action is in response to the amendment filed 12/6/2022.  Claims 1-20 are pending.  Claims 1-3, 6-7, 10-11,13-14 and 16-20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview Summary
Examiner contacted attorney for applicant Justin Ly (79,596) on 12/9/2022 to propose Examiner's Amendment to amend independent claims 1 and 19 to be similar to allowable claim 13.  After consulting the applicant, on 12/12/2022 Examiner was informed that the proposed amendment was declined, and that a Final Action was requested.
Response to Amendment
In response to the amendment filed 12/6/2022:  Applicant has submitted replacement drawings, and the corresponding objections are withdrawn.  Applicant has amended the specification, and the corresponding objections have been withdrawn.  Applicant has amended the claims, and the objections and corresponding 35 USC § 112 rejections have been withdrawn.
Applicant has amended the claims, and the corresponding rejections have been altered to address the amended language.
Response to Arguments
Applicant's arguments filed 12/6/2022 have been fully considered but they are not persuasive.
Applicant argues with regards to the combination of Bruce and Haber disclosing the invention of claims 1, 13 and 19.
Examiner agrees with Applicant’s arguments regarding claim 13, and has indicated claims 13-18 as allowable if the 112 rejections are overcome.  
Examiner respectfully disagrees with regards to the arguments related to claims 1 and 19.  Applicant’s arguments with respect to claims 1 and 19, have been considered but are moot because the arguments are directed towards subject matter that is addressed by the new reference Papamanthou (US 8,726,034 B2) in combination with Bruce and Haber (see below rejection).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 ll. 2-3 recite the limitation “generating a user leaf node for a user by applying a deterministic function to a homomorphic committed liability and user identifier associated with the user” which is vague and indefinite.  Per [0023] of the specification the “deterministic function” is the “homomorphic commitment” which is applied to a “user liability”, the result of which could be considered a “homomorphic committed liability”.  As such, it is unclear why the determination function is being applied to an already “homomorphic committed liability”.  For purposes of applying prior art the limitation has been construed as “generating a user leaf node having a homomorphic committed liability for a user by applying a homomorphic commitment deterministic function to a user liability and user identifier associated with the user”.  With this construal the generated “leaf node” has “a homomorphic committed liability” that is a representation of the “user liability”.
Claims 2-12 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.
Claim 13 ll. 5-6 recite the limitation “generate a user leaf node for a user by applying a deterministic function to a homomorphic committed liability and user identifier associated with the user” which is vague and indefinite.  Per [0023] of the specification the “deterministic function” is the “homomorphic commitment” which is applied to a “user liability”, the result of which could be considered a “homomorphic committed liability”.  As such, it is unclear why the determination function is being applied to an already “homomorphic committed liability”.  For purposes of applying prior art the limitation has been construed as “generate user leaf node having a homomorphic committed liability for a user by applying a homomorphic commitment deterministic function to a user liability and user identifier associated with the user”.  With this construal the generated “leaf node” has “a homomorphic committed liability” that is a representation of the “user liability”.
Claims 14-18 incorporate the deficiencies of claim 13, through dependency, and are therefore also rejected.
Claim 19 ll. 2-3 recite the limitation “generate a user leaf node for a user by applying a deterministic function to a homomorphic committed liability and user identifier associated with the user” which is vague and indefinite.  Per [0023] of the specification the “deterministic function” is the “homomorphic commitment” which is applied to a “user liability”, the result of which could be considered a “homomorphic committed liability”.  As such, it is unclear why the determination function is being applied to an already “homomorphic committed liability”.  For purposes of applying prior art the limitation has been construed as “generate a user leaf node having a homomorphic committed liability for a user by applying a homomorphic commitment deterministic function to a user liability and user identifier associated with the user”.  With this construal the generated “leaf node” has “a homomorphic committed liability” that is a representation of the “user liability”.
Claim 20 incorporates the deficiencies of claim 19, through dependency, and is therefore also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce, J. D. “The Mini-Blockchain Scheme”, published July 2014, supplied in the IDS filed 7/1/2021, in view of Papamanthou et al. (US 8,726,034 B2), issued May 13, 2014, in view of Haber et al. (US 2017/0033933 A1), published Feb. 2, 2017.
As to claim 1, Bruce substantially discloses a method (Bruce pg. 4 ¶2) comprising:	generating a user leaf node for a user by applying a deterministic function to a user liability and user identifier associated with the user (Bruce pg. 4 ¶2 – pg. 5 ¶2 hash tree with all unique non-empty address (sparse-tree) and balances hashed; pg. 9 ¶3-6 further tree explanation);	positioning the generated user leaf node in a deterministic sparse-tree (Bruce pg. 4 ¶2 tree with all unique non-empty address (sparse-tree) and balances; pg. 9 ¶3-6 deterministic hash (root) of account tree);	receiving a request to verify that the liability associated with the user is included in a total liability for the deterministic sparse-tree (Bruce pg. 9 ¶3-6 step 1&4. verification of account –a Merkle tree provides verification via hash calculations along the route from leaf node to root and comparison of final calculation against master hash); and	generating an authentication path for the user leaf node comprising a list of nodes between the user leaf node associated with the user and a root node indicating the total liability, wherein the authentication path establishes that the homomorphic committed liability associated with the user is reflected in the total liability (Bruce pg. 9 ¶3-6 step 1&4. verification of account –a Merkle tree provides verification via hash calculations along the route from leaf node to root and comparison of final calculation against master hash).	Bruce fails to explicitly disclose wherein the liability is a homomorphic committed liability; deterministically shuffling the user leaf node with padding nodes and other user leaf nodes; receiving a request from a client device the authentication path comprising a list of nodes at every level of the sparse-tree and providing the generated authentication path for the homomorphic committed liability to the client device.	Papamanthou describes cryptographic accumulators for authenticated hash tables.	With this in mind, Papamanthou discloses receiving a request from a client device (Papamanthou c. 4 l. 65 – c. 3 l. 15 client queries server, server provides data with proof and data-set digest); the authentication path comprising a list of nodes at every level of the sparse-tree (Papamanthou c. 19 l. 27 – c. 20 l. 12 proof has sequence of tuples for each node v) and providing the generated authentication path for the liability to the client device (Papamanthou c. 4 l. 65 – c. 3 l. 15 client queries server, server provides data with proof and data-set digest).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the authentication path and client/server querying of Papamanthou with the account balance tree of Bruce, such that verification of accounts is performed by clients querying a server and receiving a sequence that can be used to verify against a root digest, as it would advantageously prevent malicious server misrepresentation of data (Papamanthou c. 1 ll. 51-58).	Bruce and Papamanthou fail to explicitly disclose wherein the liability is a homomorphic committed liability; and deterministically shuffling the user leaf node with padding nodes and other user leaf nodes.	Haber describes calculation of a signature for a document.	With this in mind, Haber discloses wherein the liability is a homomorphic committed liability (Haber [0017] commitment value is value derived and is unique); and deterministically shuffling leaf nodes with padding nodes and other leaf nodes (Haber [0026] calculation of commit values (hashed values) and dummy values (hashed random input) for leaf nodes placed into Merkle tree; [0023] & [0040] reordering engine defines an order for the commitment values and dummy values independent of the order of the document).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the commitment values, dummy values and the reordering of Merkle tree leaf nodes of Haber with the account balance tree of Bruce, such that user leaf nodes are commitment values that are not actual values, and are reordered along with dummy leaf nodes, as it would advantageously obfuscate information about the leaf nodes that contain commit values from malicious discovery (Haber [0023]).
As to claim 11, Bruce and Haber disclose the invention as claimed as described in claim 1, including further comprising:	publishing the root node of the deterministic sparse-tree to an immutable database (Bruce pg. 5 ¶1 master hash/root stored in each block headers of blockchain);	receiving additional requests to verify that committed liabilities associated with other users are included in the total liability for the deterministic sparse-tree  (Bruce pg. 9 ¶3-6 step 1&4. verification of account –a Merkle tree provides verification via hash calculations along the route from leaf node to root and comparison of final calculation against master hash);	generating additional authentication paths associated with the other users (Bruce pg. 9 ¶3-6 step 1&4. verification of account –a Merkle tree provides verification via hash calculations along the route from leaf node to root and comparison of final calculation against master hash); and	comparing the authentication paths to the published root node to ensure every user has a same view of the total liability for the deterministic sparse-tree (Bruce pg. 9 ¶3-6 step 1&4. verification of account –a Merkle tree provides verification via hash calculations along the route from leaf node to root and comparison of final calculation against master hash).
As to claim 19, Bruce substantially discloses a non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device (Bruce pg. 4 ¶4 computer - requires memory with instructions executed by processor to operate) to:	generate a user leaf node for a user by applying a deterministic function to a user liability and user identifier associated with the user (Bruce pg. 4 ¶2 – pg. 5 ¶2 tree with all unique non-empty address (sparse-tree) and balances; pg. 9 ¶3-6 further tree explanation);	position the generated user leaf node in a deterministic sparse-tree (Bruce pg. 4 ¶2 tree with all unique non-empty address (sparse-tree) and balances; pg. 9 ¶3-6 deterministic hash (root) of account tree);	receive a request to verify that the committed liability associated with the user is included in a total liability for the deterministic sparse-tree (Bruce pg. 9 ¶3-6 step 1&4. verification of account – a Merkle tree provides verification via hash calculations along the route from leaf node to root and comparison of final calculation against master hash); 	generate an authentication path for the user leaf node comprising a list of nodes between the user leaf node associated with the user and a root node indicating the total liability, wherein the authentication path establishes that the committed liability associated with the user is reflected in the total liability (Bruce pg. 9 ¶3-6 step 1&4. verification of account –a Merkle tree provides verification via hash calculations along the route from leaf node to root and comparison of final calculation against master hash).	Bruce fails to explicitly disclose wherein the liability is a homomorphic committed liability; deterministically shuffling the user leaf node with padding nodes and other user leaf nodes; receiving a request from a client device the authentication path comprising a list of nodes at every level of the sparse-tree and providing the generated authentication path for the homomorphic committed liability to the client device.	Papamanthou discloses receiving a request from a client device (Papamanthou c. 4 l. 65 – c. 3 l. 15 client queries server, server provides data with proof and data-set digest); the authentication path comprising a list of nodes at every level of the sparse-tree (Papamanthou c. 19 l. 27 – c. 20 l. 12 proof has sequence of tuples for each node v) and providing the generated authentication path for the liability to the client device (Papamanthou c. 4 l. 65 – c. 3 l. 15 client queries server, server provides data with proof and data-set digest).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the authentication path and client/server querying of Papamanthou with the account balance tree of Bruce, such that verification of accounts is performed by clients querying a server and receiving a sequence that can be used to verify against a root digest, as it would advantageously prevent malicious server misrepresentation of data (Papamanthou c. 1 ll. 51-58).	Bruce and Papamanthou fail to explicitly disclose wherein the liability is a homomorphic committed liability; and deterministically shuffling the user leaf node with padding nodes and other user leaf nodes.	Haber discloses wherein the liability is a homomorphic committed liability (Haber [0017] commitment value is value derived and is unique); and deterministically shuffling leaf nodes with padding nodes and other leaf nodes (Haber [0026] calculation of commit values (hashed values) and dummy values (hashed random input) for leaf nodes placed into Merkle tree; [0023] & [0040] reordering engine defines an order for the commitment values and dummy values independent of the order of the document).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the commitment values, dummy values and the reordering of Merkle tree leaf nodes of Haber with the account balance tree of Bruce, such that user leaf nodes are commitment values that are not actual values, and are reordered along with dummy leaf nodes, as it would advantageously obfuscate information about the leaf nodes that contain commit values from malicious discovery (Haber [0023]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce, J. D. “The Mini-Blockchain Scheme”, published July 2014, supplied in the IDS filed 7/1/2021, in view of Papamanthou et al. (US 8,726,034 B2), issued May 13, 2014, in view of Haber et al. (US 2017/0033933 A1), published Feb. 2, 2017, in view of Boutaba et al. (US 2019/0245680 A1), published Aug. 8, 2019.
As to claim 2, Bruce, Papamanthou and Haber substantially disclose the invention as claimed as described in claim 1, including wherein applying the deterministic function to the homomorphic committed liability and the user identifier comprises applying a random function to the homomorphic committed liability and the user identifier associated with the user (Haber [0017] random input applied along with has to generate commitment value).	Bruce and Haber fail to explicitly disclose where the random function is a verifiable random function (VRF).	Boutaba describes a blockchain based secure naming and update verification system.	With this in mind, Boutaba discloses where the random function is a verifiable random function (Boutaba [0085] calculation of a hash value using a verifiable random function).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the VRF of Boutaba with the hashing of Bruce, Haber and Papamanthou, such that the commitment hashing is made with a verifiable random function, as it would advantageously allow for proving that a randomization was calculated correctly.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce, J. D. “The Mini-Blockchain Scheme”, published July 2014, supplied in the IDS filed 7/1/2021, in view of Papamanthou et al. (US 8,726,034 B2), issued May 13, 2014, in view of Haber et al. (US 2017/0033933 A1), published Feb. 2, 2017, in view of Tang et al. “Ensuring Security and Privacy Preservation for Cloud Data Services”, published June 2016.
As to claim 12, Bruce, Papamanthou and Haber substantially disclose the invention as claimed as described in claim 1, including further comprising:	receiving an audit request associated with the deterministic sparse-tree (Bruce pg. 9 ¶3-6 step 1&4. verification of account –a Merkle tree provides verification via hash calculations along the route from leaf node to root and comparison of final calculation against master hash);	shuffling the leaf nodes based on hashes of user identifiers in each of the leaf nodes (Haber [0026] calculation of commit values (hashed values) and dummy values (hashed random input) for leaf nodes placed into Merkle tree; [0023] & [0040] reordering engine defines an order for the commitment values and dummy values independent of the order of the document); and	determining internal nodes for the deterministic sparse-tree such that an encrypted liability for each internal node is a sum of committed liabilities of a left-child-node and a right-child-node of the internal node (Haber [0027] calculate intermediate hash values from left and right child hash values).	Bruce, Papamanthou and Haber fail to explicitly disclose in response to receiving the audit request, re-shuffling the leaf nodes; and re-determining internal nodes.	Tang describes methods for securing data in cloud computing environments. 	With this in mind, Tang discloses in response to receiving a request, re-shuffling data (Tang §6.1.2 user data is stored with dummy data and the location of the user data is changed via a shuffling operation after every access; §6.1 access pattern can be observed to deduce various sensitive information).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the shuffling of data and dummy data of Tang with the leaf nodes (real and padded) of Bruce, Papamanthou and Haber, such that upon a verification request the leaf nodes are shuffled (requiring recalculation of the intermediate nodes), as it would advantageously prevent malicious adversaries from inferring information from requests and responses (Tang § 6.1).
Allowable Subject Matter
Claims 3-10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided any rejection(s) under 35 U.S.C. 112(b) and claim objections, set forth in this Office action are overcome.
Claims 13-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method presented in the manner of claims 1 and 2, in which a deterministic sparse-tree is generated with leaf nodes of user identifiers and their committed liability, that are shuffled with padding leaf nodes, the deterministic sparse-tree providing a proof of a committed liability being included in the total liability of the root (Merkle tree proofs), where in claim 2, the leaf nodes are also formed using a verifiable random function (VRF), the method further creating an audit identifier and blinding factor using a key derivation function on the output of the VRF, the blinding factor used to obfuscate the committed liability of the leaf node, in the specific manner and combination as recited in claim 3.
Regarding claim 13 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a system in which a deterministic sparse-tree is generated with leaf nodes of user identifiers and their committed liability, that are shuffled with padding leaf nodes, the deterministic sparse-tree providing a proof of a committed liability being included in the total liability of the root (Merkle tree proofs), the leaf nodes are also formed using a verifiable random function (VRF), the method further creating an audit identifier and blinding factor using a key derivation function on the output of the VRF, in the specific manner and combination as recited in claim 13.
Regarding claims 20, and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a non-transitory computer-readable medium presented in the manner of claim 19, in which a deterministic sparse-tree is generated with leaf nodes of user identifiers and their committed liability, that are shuffled with padding leaf nodes, the deterministic sparse-tree providing a proof of a committed liability being included in the total liability of the root (Merkle tree proofs), the leaf nodes are also formed using a verifiable random function (VRF), and a key derivation function is applied to the output of the VRF to create an audit identifier and blinding factor, the blinding factor used to obfuscate the committed liability of the leaf node, in the specific manner and combination as recited in claims 14 and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Massacci et al. (US 2019/0244290 A1) is related to Merkle Tree authentication path generation and verification.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654. The examiner can normally be reached Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W SHEPPERD/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492